UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) October 20, 2011 Sitesearch Corporation (Exact name of registrant as specified in charter) Nevada 333-155043 20-5422795 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 2850 W. Horizon Ridge Parkway, Suite 200, Henderson, NV (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (702)799-9540 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers. On October 20, 2011, the Board of Directors of Sitesearch Corporation (the “Company”) accepted the resignation of Humberto Garcia Borbon as Chief Financial Officer pursuant to his verbal resignation made April 22, 2010. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Sitesearch Corporation (Registrant) Date: October 20, 2011 By: /s/ Jeffrey S. Peterson Jeffrey S. Peterson Chief Executive Officer
